DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 35-40, 42 and 44-54 are pending in this application and subject to the following restriction.
This application is a 371 filing of PCT/CN2019/082408 filed 4/12/2019 which claims priority to PCT/CN2018/082947 filed 4/13/2018. The certified copy of the priority document in English accompanies this filing. 
Sequences above SEQ ID NO:81 are not presented in the priority document and therefore for art purposes, the claims so directed to sequences corresponding to SEQ ID NO:81-207 are afforded a filing date of 10/12/2020.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to a method of obtaining a plurality of TCRs that specifically recognize a target tumor antigen peptide by sequencing tumor antigen specific T cells comprising cells specifically recognizing the target tumor antigen to next generation sequencing to identify a plurality of genes encoding TCR and TCR for pairs thereof.

Group II, claims 35-39, 42, 44 and 46-53, drawn to tumor specific TCRs comprising a pair of genes encoding TCR and TCR.

Group III, claim 40, drawn to nucleic acids encoding Group II.

Group IV, claims 45 and 54, drawn to methods of treating a cancer with a pharmaceutical composition comprising engineered immune cells comprising the TCR of Group II.  

The inventions listed as Group I-IV do not relate to a single general inventive concept because they lack the same or corresponding technical feature.  The inventions of Groups I-IV are linked by the feature of TCRs comprising a paired TCR and TCR gene, which is shown by 16/403003 which encodes SEQ ID NO: 278 (#13), 279(#16), 280(#31) and 182 (#32) to lack novelty of inventive step and does not make a contribution over the prior art.  Therefore, the application comprises inventions I-IV.  
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The claims are deemed to correspond to the species listed above in the following manner:
Should applicants elect Group II-IV, the claims include a genus of paired TCR and TCRgenes.  Claim 35 and 46 are generic, the species as recited in claim 36-39, 42, 44 and 47-53 include independently paired TCR and TCR genes that are structurally distinct as demonstrated by their unique sequences.  
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species are structurally distinct and encode functionally distinct pairs of genes.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provision of MPEP 821.04.  Process claims that depend for or otherwise include all the limitations of the patentable produce will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendment submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirements for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 101, 103 and 112.  Until an elected product claim is found allowable, an otherwise proper restriction between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claim in light of In re Ochiai, In re Brouwer and 35 USC 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in loss of the right to rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Candace Britton on 5/6/2021 a provisional election was made without traverse to prosecute the invention of Group IV, claims 45 and 54. As well claim 47 option c) SEQ ID 278, 27970, 280, 281 and 73 are elected for the species election. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 35-40, 42, 44 and 46-53 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
An IDS filed 1/27/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 
Several documents under Foreign Patent Documents have not been considered and have been crossed out as these publications are not in English nor are they accompanied by an explanation of the relevance, “as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided (See MPEP § 609.05).  

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.   Specifically, figures 26B, 27B, 28B, 30B, 32B, 33C, 33D, 34C, 34D, 35C, 35D,  contain sequences that are not identified by sequence identifier numbers.  If the sequences can be found in the sequence listing it would be remedial to insert the appropriate SEQ ID NO:s.  If not, a substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, CRF and letter stating that the contents of the sequence listing and the CRF are the same and contain no new matter is required.  Specifically, the letter stating that the contents of the sequence listing and the CRF are the same must state that there is no new matter by the submission of the sequence listing and CRF.  A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, CRF and letter stating that the contents of the sequence listing and the CRF are the same and contain no new matter is required.  

Specification
It is acknowledged that the sequence listing on pages 183-210 of the instant application is a copy of the specification and sequence listing from the parent.  However, according to 37 CFR 1.823 (1)(a) which states the following:  “If the  “Sequence Listing ” required by §1.821(c) is submitted on paper: The  “Sequence Listing,” setting forth the nucleotide and /or amino acid sequence and associated information in accordance with paragraph (b) of this section, must begin on a new page and must be titled “Sequence Listing. ”  The sequence listing on pages 183-210 must be deleted.  
Claim Objections
Claims 45 and 54 are objected to because of the following informalities: Claims 45 and 54 are drawn to non-elected claims. They must be redrafted in independent form. As well, the first occurrence of TCR should be spelled out. Appropriate correction is required.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45 and 54 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a non-human subject with cervical cancer comprising HPV E7, the method comprising intravenously administering to the subject a population of autologous activated T-cells, wherein each of the T cells comprise a TCR comprising a TCR chain comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 278, a CDR2 comprising the amino acid sequence of SEQ ID NO: 279, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 70; and a TCR chain comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 280, a CDR2 comprising the amino acid sequence of SEQ ID NO: 281, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 73; does not reasonably provide enablement for any other embodiment. The specification does not enable any person skilled in the art to which it.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
 Nature of invention.  The nature of the invention is directed to T cell therapy to treat cancer.  
 Scope of the invention. The scope of the invention is mostly narrow in that the activated T cells must be in the elected species (c) a TCR chain comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 278, a CDR2 comprising the amino acid sequence of SEQ ID NO: 279, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 70; and a TCR|3 chain comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 280, a CDR2 comprising the amino acid sequence of SEQ ID NO: 281, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 73; but it is also quite broad in that the cancer is selected from any cancer. As well, the mode of administration encompasses any which is an enormous amount of modes. 
 Number of working examples and guidance.  The specification teaches identification of tumor associated peptides by analysis of tissue samples of tumors. In Example 1, a patient with cervical cancer received MASCT treatment and following demonstrated enhanced T cell response to the cervical carcinoma antigen peptide pool and core tumor specific antigen peptides. ECT (Emission Computed Tomography) demonstrated reduced metastasis and prevented tumor progression. A patient specific peptide pool was developed. In Example 2, 12 pairs of TCR and TCR paired genes were identified for next generation sequencing. This led to tumor-antigen specific T cells which were used to prepare a population of tumor antigen specific T cells with enhanced percentages of RGS5 specific T cells and HPV18-E7 specific TCRs. 
The same experimental approach was performed with a patient with metastatic lung cancer. The method used a two round amplification process for tumor specific T cell amplification from the patient. Hence the method demonstrates that T cell specific preparations.
State of the art. Regarding administration, there is no evidence that any means of administering the cells other than by vascular or systemic administration, is possible. Regarding modes of administration, adverse effects as well as off target side effects and lack of concentration of the T cells have hampered use of immunotherapy (see Murthy, page 2, col 2- page 3, col 1). 
As well, the cancer does not correlate with the TCR but is any cancer. Buonaguro et al demonstrates a number of cautions in the field (page 23, col 1), 
In this context, considering the disappointing results up to now, the quest for specific and selective tumor antigens for developing tumor-specific cancer vaccines, optimal delivery systems (i.e., dendritic cell [DC]-based vaccines), adjuvants, and strategies to overcome immune tolerance and regulatory T (Treg) cell responses is the main goal for several research groups and leading health care companies.

This is further complicated as the art recognizes that tumor specific T cells have shown reduced efficacy against solid tumors (see e.g. Durgeau et al, page 6, col 2 and Cadhila et al). At issue is the tumor microenvironment which is hostile for T cells which creates an unpredictable art. Manny attempts at adjuvants, tissue modifiers and cytokines have been tested but clinically T cell administration to solid tumors has not been successful (see e.g. Durgeau et al, page 8 and Cadhila et al entire document).
5) Unpredictability of the art. The method steps of claims 45 and 54 are quite broad leading to a lack of predictability. This is complicated by the lack of guidance for treatment methods in the specification. The disclosure only teaches in vitro analysis. First, the claims simply require “administering” the engineered cells comprising the TCR. However, as elaborated above, the mode of administration is a critical factor in any kind of therapy with biomolecules. The art teaches only intravenous or systemic administration can be used. Secondly, the patient is any with any cancer and yet the art teaches that T cell therapy is limited in the target cancer it can treat. Finally, the claims lack a projected outcome. 
The art of cancer therapy is part of the physiological arts as is the art of vaccination by T cell. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.  
This is complicated by the lack of art accepted in vivo results in solid tumors which applicants provide no evidence of overcoming the art recognized obstacles thereof. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).  This is complicated by the unpredictability of correlation based upon in vitro analysis. 
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.

Translation of the use of tumor antigens have several hurdles to overcome (see Hollingsworth and Jansen (page 2, col 1). 
Several hurdles are associated with developing vaccines against TAAs. First, as self-antigens, B cells and T cells that strongly recognize these antigens may have been removed from the immune repertoire by central and peripheral tolerance. Thus, a cancer vaccine must “break tolerance” by stimulating the low affinity or rare TAA reactive T cells that remain.24 Strong adjuvants, co-stimulators, and repeated vaccination have been used to amplify the activation and expansion of self-antigen-reactive T cells,25 and this is particularly important for low-affinity T cells. Even with such enhancements, for many TAA-directed vaccine clinical trials the immune response, while detectable, does not appear to be strong enough to achieve significant efficacy.

A second challenge for targeting TAAs is that even if they are overexpressed on tumor cells, normal cell expression may lead to collateral damage. Although cancer vaccines have had acceptable tolerability so far, in many cases the vaccine was not efficacious and thus may have lacked potency. However, on-target off-tumor toxicity has been observed in clinical studies testing other therapies targeting TAAs.

The instant case does not demonstrate the translation of the identification of a peptide to human therapy (Hollingsworth and Jansen, page 5, col 1). 
Many peptide vaccine clinical trials have been conducted with demonstration of immune responses, yet significant clinical benefit has been elusive.
In addition, short peptides do not activate CD4 helper T cells, which are necessary for full activation of cytotoxic T lymphocytes (CTLs). 

Human testing is not to be required. Rather the rejection establishes that for a number of reasons, the specification does not enable the full breadth of the claims. T In short, results can be confirmed in animals and in vitro assays when they are enabled. In this case when the art is unpredictable and applicants claim outcomes that have been proven not to work in humans, more is necessary. 

Third, the claims lack a conclusion and therefore it is not clear when the goals of the claims are accomplished. 
Finally, while this examination is for a single species, it is noted that claims drawn to TCRand  with limited homology (90% in this case) lack adequate written description. What is missing to use known methods and functional assays is characterization of the family of sequences. The claims are distinctly drawn to a genus of known and unknown species of proteins. Applicants do not provide the requisite identification parameters to know which of the numerous proteins claimed meet the functional properties of required by the specification. What is required is that the structural/functional nexus be known. Applicant’s arguments have not addressed this issue as set forth in the rejection. The predictability of identifying nucleic acid variants is not a high art and requires as set forth above that the molecule be characterized. In the face of missing structural requirements, there exist large genus of sequences comprising any number of non-functionally as well as functionally active sequences that do not affect the instant invention.
For written description, the MPEP provides such guidance (emphasis added). If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art).  
The specification does not detail structural domains but single amino acid sequence without identification of the genus. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). 
6) Amount of Experimentation Required. The enablement of the instant invention has been assessed in light of the specification and the prior art available at the time of filing. It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph. When there is no disclosure of the specific starting materials or conditions under which the process can be carried out, there is a failure to meet the enablement requirement. See Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997).
	The issues that make the invention non-enabled are the following. First, one cannot extrapolate the surprising teaching of the specification to the claimed invention because the in vitro data presented is not commensurate with the claimed targets. The MPEP is clear. 
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.
And, in this case, the in vitro results are not reflective of tumors in subjects. As an initial issue, it is well established in the art that there is no correlation between in vitro results and cancer therapy. But more directly, the in vitro results are much narrower than the claimed goals. 
As well, the evidence provided in the specification is insufficient to enable the treatment of the broad group of cancers because of the unpredictability of the art. The rejection establishes that the art of T cell therapy is a highly unpredictable art with a number of unresolved obstacles. Hollingsworth teaches that the art of T cell therapy is faced with a number of obstacles prime amongst is tumor selectivity as well as erratic effectiveness and immunosuppressive effects of the subject. The art is clear that the cancer and TCR specificity must be correlative. And the art teaches that the tumor microenvironment blocks entry of and effect of T cells.  Hence, the efficacy of CTL against solid tumors is limited. There has only been efficacy shown in melanoma. Hollingsworth, 
Adoptive T cell therapies have also produced remarkable responses, in particular CAR-T therapy in acute lymphocytic leukemia and TIL therapy in melanoma.  These breakthroughs have proven the feasibility and efficacy of cancer immunotherapies, and opened new paths to develop other new medicines. However, many patients do not respond to current immunotherapies, and most that do eventually relapse; in addition, many patients experience adverse effects with current therapies. Therapeutic: cancer vaccines offer an attractive alternative immunotherapy because of their potential safety, specificity, and long-lasting response—perhaps even cures—due to stimulation of immune memory. Unfortunately, many previous attempts to develop effective therapeutic cancer vaccines yielded disappointing results. Lessons learned from these failed attempts are now allowing cancer vaccine research to turn the corner and begin to achieve some promising clinical results. The key lessons driving this progress emanate from three areas: the need for multiple, immunogenic antigens; the importance of highly potent vaccine vectors; and a growing understanding of how to quell tumor-mediated immunosuppression. 


What is known is that solid tumors in humans are refractory to this therapy (Durgeau, page 6, col 2. 
While ACT of tumor-specific T cells holds promise for melanoma treatment, significant challenges remain in clinical translation to other solid tumors. This can be explained by the observation that some tumors, referred to as “immune-desert tumors” or “cold tumors,” are rarely infiltrated by T cells, and TIL often display an exhausted state acquired in the tumor microenvironment. 

Most recently, Cadilha affirms that the therapy is not predictable, 
However, current approaches are not specific, limiting both their activity and their safety. A more tailored way of using the therapeutic potential of T cells is adoptive T cell  therapy, which encompasses ex vivo T cell manipulation and reinfusion to patients suffering from cancer. In haematologic malignancies such as acute lymphatic leukaemia of the B cell   lineage, T cells modified with a chimeric antigen receptor against the B cell lineage antigen CD19 induce remissions in a high proportion of patients. In contrast, patients suffering from advanced solid tumours have shown little benefit from cell-based approaches. This is partly due to limited access of T cells to the tumour tissue, consequently restricting T cell activity. 

TIL, TCR-transduced T cell and CAR-transduced T cell therapies are under clinical investigation for cancer treatment. Current clinical trials will decide on their approval for certain indications. While some of these strategies are likely to be approved in defined indications such as ALL, the majority of tumour patients will not benefit from this approach in the near future. A major reason, especially for solid tumours, is the limited access of adoptively administered T cells to the tumour tissue. Strategies such as T cell engineering with chemokine receptors need to be tested in clinical protocols based on preclinical evidence. However, it needs to be stressed, that those cells that eventually reach the tumour, still need to recognise the tumour cell adequately and prevail over
immunosuppression. This will require both advanced T cell engineering and combination with other immune and nonimmune therapies.

The results presented in the art do not necessarily preclude Applicant's hypothesis, they certainly fail to support it. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed invention would succeed. There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. 
MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one skilled in the art. The large breadth of the claims exacerbates this unpredictability. The specification ultimately teaches that there is potential to treat a human subject with patient derived set of TCRs. However, as set forth above, there are issues with delivery methods as well as the breadth of the T cells claimed. 
Given the lack of guidance in the specification, the large and diverse group of treatments recited and the highly unpredictable nature of the art, it is concluded that a person of skill in the art would have had to conduct undue experimentation in order to practice the claimed invention. The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


.